Title: To Benjamin Franklin from Courtney Melmoth, 16 March 1778
From: Melmoth, Courtney
To: Franklin, Benjamin


Sir
Hotel D’Orleans 16. March. 1778
The Gentleman who desires to communicate his Ideas on the subjects of Powder and Saltpetre is now recover’d from his late Illness, and is the bearer of this Note, in Company with his friend.
I am not in a Capacity to judge how far his real Merits keep pace with his Professions, but in the bare hope of his being able to make good his Pretensions I have endeavour’d to procure him an Interview. I am Sir Your most obedient Servant
Courtney Melmoth
